Citation Nr: 1422537	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-39 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.  

This matter initially came to the Board of a Veterans' Appeals (Board) from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of the claims file rests with the RO in Honolulu, Hawaii.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals an additional document pertinent to this claim.  The Veteran's April 2014 Appellant Brief is located in Virtual VA.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing was created and is associated with the claims file.  

This case was previously before the Board in November 2010.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is no longer on appeal.  Service connection for PTSD was granted in a February 2012 rating decision.  Therefore, the PTSD claim has been granted in full and is not before the Board.  

The issue of diabetes mellitus, to include secondary to herbicide exposure has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board must remand for a skin examination in order to fulfill the duty to assist.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the record contains private medical records that show evidence of a current skin disability, basal cell carcinoma.  These records date back to December 1969, two years after the Veteran was discharged from service.  The Veteran and his representative believe that skin disability had its onset in service and continue to the present.  As no opinion has been offered by a private or VA examiner, there is insufficient evidence to decide the case.  

As the Veteran has sought VA outpatient treatment and private medical care in the past, on remand, any outstanding treatment records from all sources should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request relevant updated VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA examination to address the nature and etiology of any skin disability.  The examiner must be provided access to the appellant's claims folder as well as his Virtual VA file.  The examiner must review these files and note such review in the examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that any skin disability is related to the Veteran's active service.  This opinion should include direct, secondary and presumptive service connection.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



